DETAILED ACTION
This action is responsive to the pending claims, 33-56, 69-71, received 02 November 2021. Accordingly, the detailed action of claims 33-56, 69-71 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 47-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 47 and 48, the claims recite combinations of features such that claims recites Feature A and/or B and Feature C. However, it unclear whether the claims are claiming Feature A and B, or A/B and C. Specifically, the claims recite “wherein the selections selects both one or more input ports and/or output ports from one or more test sending witches and also….” It is unclear whether selection includes A and B “both one more input ports (analogous to A) and (or) one more output ports (Analogous to B)” or the selection includes “one or more input (output) ports (Analogous to A/B) and also a feature (analogous to C) a single port (claim 47) or one or more ports (claim 48)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 33, 36, 38, 40-41, 44-45, 47-48, 50, 55 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marelli et al (US 20170366442 A1, hereafter referred to as Marelli).

Regarding claim 33, Marelli teaches a method for test traffic generation, at a test-sending switch (1, 31) (Marelli [0019] teaches a switch generating test traffic), the test-sending switch (1, 31) being a switch in a plurality of switches for a network of calculation nodes (Marelli [0025]), and of inspection of said test traffic, at a test-receiving switch (1, 33) of said plurality of switches for said network (Marelli [0034] discloses monitoring and trapping test packets), each test-sending switch and test-receiving switch in said plurality of switches comprising an input port and an output port (Marelli [0026]), and each test-sending switch and test-receiving switch is capable of sending test traffic from an input port, an output port, or both, to either an input port or an output port of any other switch in said plurality of switches (Marelli [0026]), said other switch in said plurality of switches being capable of receiving and inspecting test traffic at an input port, an output port, or both (Marelli [0033-0034]), the method comprising: 

generating for the first time said test traffic and sending said test traffic from the selected input port or output port of the test-sending switch (1, 31) (Marelli [Fig 2 -44 and 0030] teaches generating and sending test traffic [0029] through a selected egress port) to at least one selected input port or output port of the test-receiving switch (1, 33) (Marelli [0033] teaches transmitting test packets to a designated port of receiving witch), said test-receiving switch being different from said test-sending switch (Marelli [Fig 2 – 24, 26] discloses a receiving switch different from a sending switch), said test traffic being generated for the first time and sent by a traffic generation component (23) (Marelli [0030 and Fig 2-36] discloses logic generates and sends traffic) configured as an additional input (14) of said input port or output port of said test-sending switch (1, 31) (Marelli [0044, Fig 2-port2] discloses logic inputs test packets to port 2 of the sending switch), and filtering the output (15) of said input port or output port of said test-receiving switch (1, 33) using a traffic inspection component (24) (Marelli [0034] discloses monitoring and trapping incoming test packets and filtering the trapped text packets).  

Regarding claim 36, Marelli teaches the limitations of claim 33, as rejected above.
Additionally, Marelli teaches the method wherein the generation of test traffic, at the test-sending switch (1, 31), and the inspection of this test traffic, at the test-receiving switch (1, 33), are done in addition to sending and receiving functional traffic of said network of calculation nodes (Marelli [0020, 0035] teaches the switch is designed for handling normal network traffic as well as generating test packets wherein the switch can continue receiving and forwarding data packets during test packet generation using ports not involved in the current test).  


Additionally, Marelli teaches the method wherein said test-sending switch (1, 31) also inspects said test traffic (Marelli [0029] teaches a loopback wherein the sending switch receives a packet, wherein received packets are monitored and trapped [0034]).

Regarding claim 40, Marelli teaches the limitations of claim 33, as rejected above.
Additionally, Marelli teaches the method wherein for said test-sending switch (1, 31) and/or said test-receiving switch (1, 33), either a majority of said input ports, or a majority of said output ports are used for sending test traffic and/or receiving test traffic (Marelli [0026] discloses the input ports and output ports for receiving and forwarding data packets from and to other switches).

Regarding claim 41, Marelli teaches the limitations of claim 33, as rejected above.
Additionally, Marelli teaches the method wherein a majority of said plurality of switches for the network of calculation nodes are test-sending switches and/or test-receiving switches (Marelli [0025] discloses the switches are identical in structure and functionality including receiving, generating and forwarding test packets [0008]).

Regarding claim 44, Marelli teaches the limitations of claim 33, as rejected above.
Additionally, Marelli teaches the method wherein the selection selects both a single input port or output port from a single test- sending switch (1, 31) and also a single input port or output port of a single test-receiving switch (1, 33) (Marelli [0036] discloses receiving a packet on a single ingress port and transmitting on the same egress port).  

Regarding claim 45, Marelli teaches the limitations of claim 33, as rejected above.


Regarding claim 47, Marelli teaches the limitations of claim 33, as rejected above.
Additionally, Marelli teaches the method wherein the selection selects both one or more input ports and/or output ports from one or more test-sending switches (Marelli [0030] discloses designating and egrees port) and also a single input port or output port of a single test-receiving switch (1, 33) (Marelli [0033] teaches a designated port of the receiving switch).  

Regarding claim 48, Marelli teaches the limitations of claim 33, as rejected above.
Additionally, Marelli teaches the method wherein the selection selects both one or more input ports and/or output ports from one or more test-sending switches (Marelli [0030] discloses designating and egrees port) and also one or more input ports and/or output ports of one or more test-receiving switches (Marelli [0033] teaches a designated port of the receiving switch. Additionally, Marelli [0031] discloses transmitting multicast packets on a multiple different egress ports concurrently).

Regarding claim 50, Marelli teaches the limitations of claim 33, as rejected above.
Additionally, Marelli teaches the method wherein the selected input port or output port is an output port (Marelli [0027] discloses designating a port as the egress interface), and at least part of the test traffic which is generated and sent at the selected output port of said test-sending switch (1, 31) first loops back by an input port of said test-sending switch (1, 31) before leaving said test- sending 

Regarding claim 55, Marelli teaches the limitations of claim 33, as rejected above.
Additionally, Marelli teaches the method wherein further comprising: 
configuring the proportion of bandwidth available for test traffic generation and sending at the origin; and/or configuring the priority level of test traffic relative to all or part of the functional traffic (Marelli [0036] determining the quality of service to be applied to the packet including the level of priority for transmission).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 34-35, 39 rejected under 35 U.S.C. 103 as being unpatentable over Marelli et al (US 20170366442 A1, hereafter referred to as Marelli) as applied above regarding claim 33, further in view of Gintis (US 20140269347 A1, hereafter referred to as Gintis).

Regarding claim 34, Marelli teaches the limitations of claim 33, as rejected above.
However, Marelli does not explicitly teach the method wherein each input port or output port of each test-sending switch (1, 31) comprises a test traffic generation component (23) dedicated thereto.  

It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marelli in view of Gintis in order to configure each input port or output port of each test sending switch, as taught by Marelli, to include a test traffic generation component dedicated thereto, as taught by Gintis.
One of ordinary skill in the art would have been motivated in order to allow individual port assignment for a particular identifier allowing parallel processing rather than serial processing (Gintis [0013-0014] teaches configuration of each port unit to a particular identifier for network statistic generation).

Regarding claim 35, Marelli teaches the limitations of claim 33, as rejected above.
However, Marelli does not explicitly teach the method wherein each input port or output port of each test-receiving switch (1, 33) comprises a test traffic inspection component (24) dedicated thereto.  
Gintis, in an analogous art, teaches the method wherein each input port or output port of each test-receiving switch (1, 33) comprises a test traffic inspection component (24) dedicated thereto (Gintis [0012] discloses a network test device includes a plurality of port units, wherein each port unit includes a test packet generator and test packet receiver).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marelli in view of Gintis in order to configure each input port or output port of each test sending switch, as taught by Marelli, to include a test traffic inspection component dedicated thereto, as taught by Gintis.


Regarding claim 39, Marelli teaches the limitations of claim 33, as rejected above.
However, Marelli does not explicitly teach the method wherein each input port or output port of each switch in the plurality of switches comprises both a traffic generation component (23) and a traffic inspection component (24) (Gintis [0012] discloses a network test device includes a plurality of port units, wherein each port unit includes a test packet generator and test packet receiver).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marelli in view of Gintis in order to configure each input port or output port of each switch, as taught by Marelli, to include both a test traffic inspection component and traffic generation component, as taught by Gintis.
One of ordinary skill in the art would have been motivated in order to allow individual port assignment for a particular identifier allowing parallel processing rather than serial processing (Gintis [0013-0014] teaches configuration of each port unit to a particular identifier for network statistic generation).
  
Claim 69 rejected under 35 U.S.C. 103 as being unpatentable over Marelli et al (US 20170366442 A1, hereafter referred to as Marelli) as applied above regarding claim 33, further in view of McCulley et al (US 20180219980 A1, hereafter referred to as McCulley).

Regarding claim 69, Marelli teaches the limitations of claim 33, as rejected above.

generated at one test-sending switch (31) (Marelli [0035, 0019] discloses a switch generating test packets); sending and receiving, at an end destination which is a receiving switch (33) (Marelli [0034]).
However, Marelli does not explicitly teach the method wherein said test traffic is: sent through one or more intermediate switches (32).  
McCulley, in an analogous art, teaches the method wherein said test traffic is: 
sent through one or more intermediate switches (32) (McCulley [0034]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marelli in view of McCulley in order to configure the test traffic, as taught by Marelli, to be sent through one or more intermediate switches, as taught by McCulley. 
One of ordinary skill in the art would have been motivated in order to enable communication between nodes that are not directly connected.  

Claim 70 rejected under 35 U.S.C. 103 as being unpatentable over Marelli et al (US 20170366442 A1, hereafter referred to as Marelli) as applied above regarding claim 33, further in view of Tokunaga et al (US 20140022922 A1, hereafter referred to as Tokunaga).

Regarding claim 70, Marelli teaches the limitations of claim 33, as rejected above.
However, Marelli does not explicitly teach the method wherein said test traffic generation component (23) is configured as an additional input (14) of a multiplexer (20); and said test traffic is sent on said additional input (14) of said multiplexer (20).  

said test traffic is sent on said additional input (14) of said multiplexer (20) (Tokunaga [Fig 3-20, 24 and 0048] teaches the test frame generation unit is an input of a mux).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Marelli in view of Tokunaga in order to configure the test traffic generation component, as taught by Marelli, to be configured as an additional input of a mux, wherein said test traffic is sent on said additional input of said mux, as taught by Tokunaga.
One of ordinary skill in the art would have been motivated in order to arbitrate the output of a plurality of user frames and test frames (Tokunaga [0048 and 0050]).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimad (US 20150103673 A1);
Joseph (US 20180254969 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446